Citation Nr: 1823729	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from February 2007 to June 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified at a hearing before the undersigned in November 2017.  A transcript is of record. 


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) and bilateral ulnar neuropathy prevent him from obtaining or maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for a TDIU are satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Law

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a), 4.19; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" in its determination, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Cases in which unemployability due to service-connected disabilities is found, but the percentage requirements for schedular entitlement are not satisfied, will be submitted to the Director of Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  A full statement will be included as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


II. Analysis

The balance of the evidence supports entitlement to TDIU due to the Veteran's service-connected PTDS and bilateral ulnar neuropathy.  His PTSD is assigned a 70 percent rating.  This satisfies the requirements for schedular consideration of TDIU.  See 38 C.F.R. § 4.16a.  His ulnar neuropathy is assigned 10 percent ratings for each upper extremity.  His service-connected disabilities, including PTSD, bilateral ulnar neuropathy, bilateral hearing loss, tinnitus, and surgical scarring of the elbows have a combined evaluation of 80 percent.  

The record shows that the Veteran has not worked since active service, and has been homeless for all or most of that time, which he attributes to PTSD symptoms.  See January 2018 VA Treatment Records.  For eight years prior to service, he had his own business in commercial flooring.  See September 2012 VA Examination Report; November 2017 Hearing Transcript.  At the hearing, the Veteran stated that his bilateral ulnar neuropathy, for which he underwent surgery during service, prevented him from being able to engage in the type of work such as flooring and construction that he had previously performed.  See November 2017 Hearing Transcript; see also September 2012 VA Examination Report.  The Veteran's March 2013 application for TDIU (VA Form 21-8940) reflects that he did not complete high school.  At the hearing before the undersigned, the Veteran testified that he attempted to return to school several times, but did not continue his schooling.  In this regard, he stated that he tried barbering school, but could not successfully perform haircuts due to shaking hands.  

In the September 2012 VA examination report, the examiner found that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner assigned a GAF score of 48, indicating severe symptoms.  See American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV); see also 38 C.F.R. § 4.130 (2015).  VA treatment records through 2018 show multiple hospitalizations, both for PTSD and substance abuse.  VA has assigned temporary total ratings for hospital treatment for PTSD from October 24, 2012 through December 31, 2012, and from January 9, 2018 through February 28, 2018.  His most recent VA hospitalization for PTSD was in January 2018.  At that time he was not using substances.  He stated that he could barely function due to his PTSD.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that his PTSD, in combination with his bilateral ulnar neuropathy, has prevented him from obtaining or maintaining substantially gainful employment.  His ulnar neuropathy substantially limits or prevents him from being able to perform the type of work he did prior to service, such as flooring or construction, or other jobs for which his work experience might have qualified him, but which would involve intensive use of the hands.  Further, his PTSD symptoms have caused significant limitations in most areas, as found by the September 2012 VA examiner, and have played a large role in his homelessness and occupational impairment, including by causing significant difficulties relating to others.  Although the record reflects that nonservice-connected substance use has also been a factor in the past, recent VA treatment records show that the Veteran continued to have significant symptoms, but has remained homeless and unemployed, despite being abstinent.  As there is a reasonable doubt regarding the relative contributions of the Veteran's substance use and PTSD symptoms to his homelessness and unemployment, and as the probative and credible evidence shows severe PTSD symptoms, such doubt is resolved in favor of the Veteran. 

In sum, the evidence is at least in relative equipoise.  Accordingly, a TDIU based on the Veteran's PTSD and bilateral ulnar neuropathy is granted.  See 38 C.F.R. § 4.16(a); see also 38 U.S.C. 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is granted, subject to the law and regulations governing payment of monetary benefits. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


